February 13, 2004


Ms. Linda C. Breck
Brin & Brin, P.C.
1202 Third Street
Corpus Christi, TX 78404

Mr. J. Kevin Oncken
Uzick & Oncken, P.C.
8200 IH-10 West, Suite 208
San Antonio, TX 78230

Mr. Richard W. Woolsey
 Hermansen McKibben Woolsey & Villarreal, L.L.P.
1100 Tower II,  555 N. Carancahua
Corpus Christi, TX 78478
Honorable Nelva Gonzales-Ramos
347th District Court
Nueces County
901 Leopard Street, Room 804
Corpus Christi, TX 78401

Mr. John A. Scully
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202-3793

Mr. Sean E. Breen
Herman Howry & Breen, L.L.P.
1900 Pearl Street
Austin, TX 78705-5408

RE:   Case Number:  03-1012
      Court of Appeals Number:  13-03-00498-CV
      Trial Court Number:  02-4195-H

Style:      IN RE  BRUCE HOEKSTRA, M.D.

Dear Counsel:

      Today the Supreme Court of Texas issued  an  abatement  order  in  the
above-styled case.  See enclosed order.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|